Citation Nr: 0831869	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1973 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In December 2006 and April 2008, the 
Board remanded this matter to the Appeals Management Center 
(AMC) for further development.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the April 2008 remand, a VA psychiatric 
examination was scheduled for May 2008.  The veteran appeared 
for this examination, however, the examination report is 
insufficient to provide a basis for proceeding with the 
veteran's claim, and did not comply with the Board's 
instructions.  The United States Court of Appeals for 
Veterans Claims has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board had concluded that it was necessary, to the extent 
possible, for the examiner to determine the degree of 
disability due to drug and alcohol abuse/dependence versus 
any other mental disorders.  Likewise, the Board now asks 
that the examiner explain the effects of the veteran's drug 
and alcohol abuse on the assigned Global Assessment of 
Functioning (GAF) score of 30.  

In the April 2008 remand, the Board asked that the examiner 
state whether it was at least as likely as not that the 
veteran was unable to secure and follow a substantially 
gainful occupation due to any diagnosed mental illness versus 
the veteran's drug/alcohol dependence.  The examination 
report indicates that an opinion was not requested.  

The examiner did note that the veteran had major depressive 
disorder and continuous alcohol and cocaine abuse, but it is 
unclear from the report how much each problem has affected 
the veteran's ability to acquire gainful employment.  

In view of the above, the case is REMANDED to the AMC for the 
following action:

1.  The May 2008 VA examination should be 
referred to the VA examiner who conducted 
that examination, to the extent said 
examiner is still available.  The examiner 
must remark on the impact of the veteran's 
drug/alcohol dependence and state the 
degree of any disability/impairment from 
the drug and alcohol abuse/dependence.  

Further, to the extent possible, the 
examiner should state how much of the 
assigned GAF score of 30 is due to the 
veteran's drug/alcohol abuse, and if 
possible, opine as to whether the 
veteran's GAF score would likely increase 
without the use of drugs or alcohol.  

The examiner must also state whether it is 
at least as likely as not (a 50 percent 
probability or more) that the veteran is 
unable to secure and follow a 
substantially gainful occupation due to 
any diagnosed mental illness versus the 
veteran's drug/alcohol dependence.  

2.  Upon completion of the above, the AMC 
should assign a disability rating under 
the appropriate diagnostic code(s) for the 
veteran's mental disability, and assess 
whether the percentage requirements of 38 
C.F.R. § 4.16 have been met.  
Additionally, the rating board should 
consider 38 C.F.R. 4.16(b), and refer this 
claim to the Director, Compensation and 
Pension Service, for extra-schedular 
consideration, if deemed necessary.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


